Citation Nr: 1142610	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  10-13 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to educational assistance under Chapter 30, Title 38, United States Code.

2.  Entitlement to educational assistance under Chapter 33, Title 38, United States Code. 

3.  Entitlement to educational assistance under Chapter 1606, Title 10, United States Code.

4.  Entitlement to educational assistance under Chapter 1607, Title 10, United States Code.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from February 1978 to February 1981, and on various periods of Inactive Duty for Training (INACDUTRA) and Active Duty for Training (ACDUTRA) until September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of the case was subsequently transferred to the RO in Los Angeles, California.

For the sake of clarity, the Board has recharacterized the issues on appeal to match the manner in which the educational programs were addressed in the RO's June 2009 rating decisions.  


FINDINGS OF FACT

1.  The Veteran served on active duty from February 1978 to February 1981, and subsequently served on various periods of INACDUTRA and ACDUTRA while in the Naval Reserves until September 2008.

2.  The Department of Defense (DoD) has determined that the Veteran is not eligible for educational assistance under Chapter 1606, Title 10, United States Code (Montgomery GI Bill-Select Reserves (MGIB-SR)) or educational assistance under Chapter 1607, Title 10, United States Code (Reserve Educational Assistance Program (REAP)).


CONCLUSIONS OF LAW

1.  The criteria for eligibility for educational assistance under Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)) have not been met.  38 U.S.C.A. § 3011 (West 2002 and Supp. 2011); 38 C.F.R. § 21.7042 (2011).

2.  The criteria for eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) have not been met.  38 U.S.C.A. § 3311 (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.9505, 21.9520 (2011).

3.  The criteria for eligibility for MGIB-SR educational assistance benefits have not been met.  10 U.S.C.A. §§ 16132, 16133 (West 2002 and Supp. 2011); 38 C.F.R. §§ 21.7520, 21.7540, 21.7550 (2011).

4.  The criteria for eligibility for REAP educational assistance benefits have not been met.  10 U.S.C.A. §§ 16161-16166 (West 2002 and Supp. 2010); 38 C.F.R. §§ 21.7540, 21.7550 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2011).  

The essential facts are not in dispute, and the case rests solely on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-04, 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the Veteran in substantiating any of his present claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.  

The Veteran served on active duty from February 1978 to February 1981, and subsequently served on various periods of INACDUTRA and ACDUTRA while in the Navy Reserves until September 2008.

In June 2009, the Veteran filed a claim seeking educational assistance benefits.

A.  MGIB

An individual may establish eligibility for basic educational assistance under MGIB by showing that he first entered on active duty as a member of the Armed Forces after June 30, 1985.  38 U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. §21.7042(a)(1).  In the instant matter, the Veteran is shown to have served on active duty from February 1978 to February 1981.  Thus, he does not meet the criteria for any educational assistance under MGIB.  38 U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. § 21.7042(a)(5).  As the law and not the evidence is dispositive, the claim for education benefits under MGIB must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

B.  Post 9/11

The Post-9/11 GI Bill was enacted under Pub.L. 110-252, Title V, § 5003(c), June 30, 2008, 122 Stat. 2375.  See generally 38 U.S.C.A. §§ 3301-24 (West Supp. 2011); 38 C.F.R. § 21.9520.  Generally, to be eligible for educational assistance benefits under the Post-9/11 GI Bill, an individual must have served on active duty for a minimum of 90 aggregate days after September 10, 2001, excluding entry level and skill training.  See 38 C.F.R. § 21.9520.  The service requirement is also met by an individual who serves a minimum of 30 continuous days of active duty, and after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. § 21.9520 (b). 

For Post-9/11 GI Bill purposes, 38 C.F.R. § 21.9505 defines "active duty" as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. 688, 12301(a) 12301(d), 12301(g), 12302, 12304 (West 2002 & Supp. 2011).  See 38 C.F.R. § 21.9505. 

The Veteran's military service does not meet the minimum requirements for eligibility for educational assistance under the Post-9/11 GI Bill.  Specifically, the Veteran does not have qualifying active duty service as defined in 38 C.F.R. § 21.9505.  His military service after September 10, 2001, consists of various periods of INACDUTRA and ACDUTRA in the Navy Reserves, and this service was not shown to be under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a) 12301(d), 12301(g), 12302, 12304.  Moreover, a June 2009 DoD response indicated that the Veteran had no qualifying period of military service for educational assistance benefits under the Post-9/11 GI Bill.  Under these circumstances, the Veteran's claim of entitlement to educational assistance under the Post-9/11 GI Bill must be denied.

C.  MGIB-SR & REAP

MGIB-SR is an educational assistance program for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, as well as the Army and Air National Guard.  Educational benefits are available to a member of the Selected Reserve when he or she enlists, reenlists, or extends an enlistment as a reservist so that the total period of obligated service is at least six years from the date of such enlistment, reenlistment, or extension.  38 C.F.R. § 21.7540.

The Reserve components decide who is eligible for the program and VA makes the payments for the program.  VA regulations provide that a determination of an individual's eligibility for MGIB-SR benefits is to be made by the Armed Forces. 38 C.F.R. § 21.7540(a).

The Veteran also claims entitlement to REAP educational assistance benefits under Chapter 1607 of Title 10 of the United States Code.  This program provides educational assistance for members of the reserve components called or ordered to active service in response to a war or national emergency declared by the President or the Congress, in recognition of the sacrifices that those members make in answering the call to duty.  10 U.S.C.A. § 16161.  Eligibility for REAP educational benefits is determined by the DoD and VA pays the benefits from funds contributed by DoD to each member entitled to educational assistance.  10 U.S.C.A. §§ 16162 [under certain circumstances eligibility for benefits of Veterans of the United State Coast Guard is determined by the Department of Homeland Security rather than by the DoD].  VA has no authority to determine eligibility for REAP educational benefits.  Cf. 38 C.F.R. § 21.7540(a).

DoD records reviewed in June 2009 noted that the Veteran was ineligible for both MGIB-SR and REAP educational assistance benefits under Chapters 1606 and 1607 of Title 10 respectively.  Since the DoD has not certified that the Veteran is eligible for educational assistance benefits, the Veteran cannot be awarded MGIB-SR or REAP benefits pursuant to Chapter 1606 or 1607 of Title 10 by the VA as a matter of law.  VA is bound by the determinations of DoD in this matter and cannot award education benefits under these programs in the first instance.  38 C.F.R. §§ 21.7540, 21.7550 (2011).  

To the extent the Veteran is raising an argument couched in equity, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104(c) (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).



ORDER

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill), is denied.

Entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 Bill), is denied.

Entitlement to educational assistance benefits under Chapter 1606, Title 10, United States Code (MGIB-SR), is denied.

Entitlement to educational assistance benefits under Chapter 1607, Title 10, United States Code (REAP), is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


